People v Hill (2019 NY Slip Op 02012)





People v Hill


2019 NY Slip Op 02012


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019

PRESENT: CENTRA, J.P., CARNI, DEJOSEPH, CURRAN, AND WINSLOW, JJ. (Filed Mar. 15, 2019.) 


MOTION NO. (849/18) KA 16-01773.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vQUENTIN HILL, ALSO KNOWN AS QUINTON HILL, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.